DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 – 7, 9, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al (US 2015/0137518)
Yin et al discloses regarding,

 method/system of controlling a wind power plant (WPP) [[,]] comprising at least one wind turbine connected to an electrical grid (see abstract), the method [[,]] comprising: [[-]] receiving a plant power reference applyinq a plurality of inputs to a state machine, wherein the plurality of inputs comprises the plant power reference and a first control mode of the WPP (see Fig. 2), wherein the first control mode is currently selected by the state machine from a plurality of predefined control modes; [[-]] selecting, based on the plurality of inputs, a second control mode from the plurality of predefined control modes (paragraph 0010) generating a plurality of control values according to the second control mode, wherein the plurality of control values comprises: a first control value for a power set point; and a second control value for a power boost set point (paragraph 0032); [[-]] transferring the first control value to a power controller;[[,]] and [[-]] dispatching, based on an output of the power controller and the second control value, a power reference to each of the at least one wind turbine (see Fig. 2). 

The system is disclosed mutatis mutandis.
Claims 3, 9, 13, coordinating and prioritizing the plurality of control modes. (paragraphs 0008, 0014, 0052).

Claims 6, 7, one wind turbine connected to an electrical grid and a control system (see abstract) and a computer program product loadable into an internal memory of at least one processing device, the computer program comprising software code portions for performing the method (paragraph 0007, 0008).

Claims 2, 8, 12, the plurality of control modes uses an active power control mode (paragraphs 0007, 0014).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al in view of Rudolf et al (US 2012/0104754).
Yin et al discloses all of the elements above. However, Yin et al does not disclose having a low voltage ride through mode.
On the other hand, Rudolf et al discloses a wind turbine system in which a plurality of modes are used and using a low voltage ride through mode is used for the wind turbine system (see abstract).  Moreover, other modes are disclose such as boost modes (see paragraphs 0007, 0019, 0022), inertia (see figure 4), fast run back (paragraphs 0069).
.

Allowable Subject Matter
Claims 15 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the predefined control mode as specifically described in claim 15.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 18 have been considered but are moot in view of new ground of rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

June 1, 2021